Title: To Benjamin Franklin from David Hall, 20 July 1761
From: Hall, David
To: Franklin, Benjamin


          
            Sir,
            Philada. July 20. 1761.
          
          Your Favour I received relating to Scott and McMichael’s protested Bill, for which am obliged to you, and much approve of your Conduct in that Affair.
          Bills, at present, are so very high, that I do not know what to do about remitting you; they ask now Seventy-seven and a Half; however, if I don’t hear quickly of your embarking for this Place, shall soon remit you more.
          I think you should immediately order Caslon to cast the same Quantity of Brevier you sent over lately, and to do it with all Expedition. My Reason for it is, That our Advertisements, for a considerable Time past, have been very bulky, and often continued for a great While, which obliges us, many times, to distribute the standing Ones, in order to set up the new, which is a Loss; or else set many of them on Bourjois, which is also a very great Disadvantage. I am, Sir, Yours, &c.
          
            David Hall
            To Mr. Franklin. Sent by the Philada. Packet, Capt. Budden.
          
        